Title: From George Washington to Major Thomas Massie, 25 June 1779
From: Washington, George
To: Massie, Thomas


        
          sir
          Head Ors New Windsor June 25: 1779
        
        I have received Your Letter of the 11th Instant—and I am extremely sorry to hear, that you have been so much afflicted with the Rheumatism. Your situation will not permit me to refuse your request to retire from the service; and I have only to regret the circumstance, which deprives the States of an Officer of your merit.
        You will be pleased to accept my wishes for your recovery. I am sir with great esteem Yr Most obedt servt
        
          Go: Washington
        
      